Name: COMMISSION REGULATION (EC) No 718/96 of 19 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 99/ 18 fENl 20 . 4. 96Official Journal of the European Communities COMMISSION REGULATION (EC) No 718/96 of 19 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 20 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . I1) OJ No L 307, 20 . 12. 1995, p . 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . ( «) OJ No L 22, 31 . 1 . 1995, p . 1 . 20 . 4 . 96 EN Official Journal of the European Communities No L 99/19 ANNEX to the Commission Regulation of 19 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 20 052 060 68,5 80,2 0805 30 20 052 204 130,6 88,8 064 59,6 220 74,0 066 41,7 I 388 93,3 068 62,3 400 79,2 204 52,3 512 54,8 208 520 66,5 44,0 II 524 100,8 212 97,5 528 74,5 624 81,2 600 71,5 999 65,3 624 84,6 0707 00 15 052 053 97,0 156,2 0808 10 61 , 0808 10 63, 999 83,5 060 61,0 0808 10 69 052 64,0 066 53,8 064 78,6 068 69,1 284 75,5 \ 204 144,3 388 72,3 400 67,1 624 87,1 404 62,0 999 95,5 416 72,7 0709 10 10 220 126,6 508 89,5 999 1 26,6 512 70,8 0709 90 75 052 72,5 524 97,2 204 77,5 528 75,6 412 54,2 624 86,5 624 199,9 728 107,3 999 101,0 800 78,0 0805 10 11 , 0805 10 15, 804 88,6 0805 10 19 052 63,5 999 79,0 204 41,6 0808 20 37 039 90,4 208 58,0 052 138,2 212 71,7 064 72,5 220 53,3 388 66,4 400 71,5 388 40,5 l 512 67,2 400 37,3 528 75,9 436 41,6 624 79,0 448 30,2 I 728 115,4 600 43,7 I 800 55,8 624 48,1 I 804 112,9 999 48,1 I 999 85,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17 . 12 . 1994, p. 17). Code '999 stands for 'of other origin '.